Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-12 in the reply filed on 1/4/2021 is acknowledged.
Applicants primarily argue:
“The Examiner alleges Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1. Office Action, page 3. On the contrary, even though Groups I and II are drawn to multiple categories of inventions, 37 C.F.R. § 1.475(b) provides that the groups are still considered to have unity of invention, as noted by the Office Action, pages 2-3 and MPEP 1893.03(d).”
Remarks, pg. 5
The Examiner respectfully traverses as follows:
	The Examiner has sufficiently shown that the technical feature does not make a contribution, when considered as a whole, over the prior art. Specifically, the technical feature of a stainless steel tube, is not a special technical feature as it does not make a contribution over the prior art in view of EP 2388341, therefore causing a lack of unity between the cited claims, as noted on pg. 3-4 of the restriction requirement mailed 10/2/2020. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product and a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 1/4/2021.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “temperature higher than 1000°C”, and the claim also recites “preferably higher than 1200°C”  which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “temperature not higher than 50°C”, and the claim also recites “preferably not higher than 35°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fonte (WO 2015/200325 A1) (hereinafter “Fonte”).
The Examiner is using the translation of WO 2015/200325 that Applicant included with the IDS filed 8/1/2018 all citations refer to this translation.

Regarding claim 1, Fonte teaches a process for the production of a tube comprised of deforming a stainless steel alloy plate to form a hollow cylindrical preform (Fonte, [0036]). Fonte also teaches that the alloy plates that are deformed into the open-seam hollow cylindrical preform may be provided by hot rolling operations (Fonte, 0047). Further, Fonte teaches that the plates used to form the open-seam hollow cylindrical preforms may be used in a hot-worked condition (Fonte, [0048]). The hot-work condition using the plates to form the open-seam 
Moreover, Fonte teaches that the closed-seam hollow cylindrical preform may optionally be radially expanded before flow forming, where radial expansion of the welded hollow cylindrical preform may be performed using a hydraulic or mechanical expander (Fonte, [0056]). The hot-worked condition and radial expansion of Fonte corresponds to step (b) machining the inner diameter of the pretubular shaped workpiece to obtain a tubular workpiece of the present invention. 
Fonte then teaches that the closed-seam hollow cylindrical preform is flow formed to provide a seamless cold worked alloy tube (Fonte, [0068]). The cold working of the closed-seam hollow cylindrical preform of ---Fonte corresponds to (c) cold working the tubular workpiece of the present invention. 

Regarding claims 2 and 10, Fonte further teaches that the annealed preform may be quenched from annealing temperature at a cooling rate that prevents the precipitation of deleterious phases during the cooling, and the rates may be achieved using a water quenching operation (Fonte, [0064]). The water quenching of Fonte corresponds to the water quenching after the hot working of the present invention. 

Regarding claims 3 and 9, Fonte also teaches that the molten material is cast into an ingot or slab in a metallurgy operation including hot forging (i.e., forging above the recrystallization temperature of the alloy), (e.g., higher than 1000°C) to a slab or other mill product form suitable for rolling and the cast slab may be rolled directly (Fonte, [0047]). The casting of the ingot 

Regarding claims 4 and 5, Fonte further teaches that the stainless steel comprises a duplex or super duplex stainless steel (Fonte, [0008]). The use of a duplex or super duplex stainless steel as taught in Fonte corresponds to the duplex or super duplex stainless steel of the present invention. 

Regarding claim 6, Fonte also teaches that the hot rolled plates may then be directly deformed into open-seam hollow cylindrical preforms in roll bending, U-O pressing, or other suitable forming operations, where the plates used to form the open-seam hollow cylindrical preforms may be used in a hot-worked condition (Fonte, [0048]). The use of hot rolled plates for hot-working of Fonte corresponds to where the hot working comprises rolling of the present invention. 

Regarding claim 7, Fonte also teaches that the closed-seam hollow cylindrical preform may optionally be annealed after the welding operation and either before the expanding operation or between the expanding operation and the flow forming operation, where a suitable annealing temperature may be selected based in the identity of the alloy material of the preform (Fonte, [0059]). When the preform is a duplex stainless steel the annealing temperature can range from 875-1200°C, including 1010-1177°C and when the preform a super duplex stainless steel the annealing temperature can range from 950-1200°C, including 1010-1177°C (Fonte, [0060]). 

Regarding claim 8, Fonte also teaches that after the flow forming operation, the tubes may optionally be annealed (Fonte, [0095]). The annealing after the flow forming of Fonte corresponds to the solution annealing after (c), i.e., the cold working step, of the present invention. 

Regarding claim 11, Fonte teaches that the closed-seam hollow cylindrical preform is flow formed to provide a seamless cold worked alloy tube (Fonte, [0068]). The use of flow forming to create a seamless cold worked alloy tube of Fonte corresponds to the present invention. 

Regarding claim 12, Fonte teaches that the flow forming of the closed-seam hollow cylindrical preform can be deformed into tubes with a reduction-to-area in the range of 20% to 80% in a single pass (Fonte, [0090]). Fonte also teaches that when the workpiece material is plastically deformed and compressed onto the mandrel under the set of rotating rollers, large wall thickness reductions may be realized in a single pass (Fonte, [0078]). The range of reduction in a single pass of Fonte corresponds to the at least 70% reduction in thickness of the walls in one pass of the present invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1732